Name: Commission Regulation (EEC) No 1967/90 of 10 July 1990 amending Regulation (EEC) No 79/88 laying down quality standards for lettuces, curled-leaved endives, broad- leaved (batavian) endives and sweet peppers
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 11 . 7 . 90 Official Journal of the European Communities No L 178/ 13 COMMISSION REGULATION (EEC) No 1967/90 of 10 July 1990 amending Regulation (EEC) No 79/88 laying down quality standards for lettuces , culied-leaved endives, broad-leaved (batavian) endives and sweet peppers 1 . Chapter V (A) is hereby amended as follows :  the following is added to the first subparagraph : 'However, a mixture of sweet peppers of different colours is allowed as long as origin, commercial type, size and quality class are uniform and there is the same number of sweet peppers of each colour.'  the second subparagraph is replaced by the follo ­ wing : 'For small packages of a maximum weight of one kilogram, uniformity as regards colour, size and commercial type is not required. In the case of marketing of sweet peppers of different colours, uniformity as regards origin is not required.' 2. The first indent of Chapter VI (B) is replaced by the following text : "'Sweet peppers" and the colour or colours of fruit if the contents are not visible from the outside.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 193/90 (2), and in particular Article 2 (3) thereof, Whereas Annex II to Commission Regulation (EEC) No 79/88 (3), as amended by Regulation (EEC) No 2323/88 (4), lays down quality standards for sweet peppers ; whereas a new trend has arisen as regards demand for sweet peppers of different colours and of different origins ; whereas the standards must not constitute a barrier to trade in quality products and whereas quality standards for sweet peppers must accordingly be amended to take account of this trend ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 79/88 is hereby amended as follows : Article 2 This Regulation shall enter into force on 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 119, 11 . 5 . 1990, p. 43. O OJ No L 10, 14 . 1 . 1988 , p. 8 . (4) OJ No L 202, 27. 7 . 1988, p. 38 .